Citation Nr: 9925754	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-46 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the glenohumeral joint of the left (minor) 
shoulder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1993.  The veteran had seven years, one month, and 
nine days of prior active service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established a 20 percent 
rating for degenerative joint disease of the glenohumeral 
joint of the left (minor) shoulder and which continued a 10 
percent rating for hypertension.

The two issues on appeal here were previously the subject of 
an August 1998 Board decision.  However, the Board decision 
on those two issues was vacated by means of a March 1999 
Order of the United States Court of Appeals for Veterans 
Claims (Court), pursuant to a March 1999 Joint Motion for 
Remand of Two Issues, for Dismissal of the Remaining Issue, 
and to Stay Further Proceedings.  The Court remanded these 
two issues to the Board.  The Board notes that the veteran 
has also perfected an appeal of the issue of entitlement to 
compensation pursuant to 38 U.S.C. § 1151 for a postoperative 
right shoulder acromioclavicular separation.  That issue was 
the subject of an August 1998 Board remand.  That issue is in 
the process of being addressed by the RO pursuant to the 
August 1998 remand, and is not currently before the Board 
pending completion of the development requested in the August 
1998 remand.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

These claims were previously the subject of an August 1998 
Board decision.  However, that Board decision on the two 
issues here was vacated by means of a March 1999 Order of the 
United States Court of Appeals for Veterans Claims (Court), 
pursuant to a March 1999 Joint Motion for Remand of Two 
Issues, for Dismissal of the Remaining Issue, and to Stay 
Further Proceedings.  The Court remanded these two issues to 
Board jurisdiction.

The March 1999 Joint Motion for Remand reflects the opinion 
that the Board did not properly consider the issue of the 
effects of any painful motion caused by the veteran's left 
shoulder disability pursuant to the provisions of DeLuca v. 
Brown, 8 Vet. App. 205 (1995); see also 38 C.F.R. §§ 4.40, 
4.45, 4.49 (1998).  The Board feels that a VA examination 
would be useful in determining to what extent the veteran may 
suffer from limitation of motion, excess motion, 
incoordination, fatigability, and pain on motion, due to his 
service-connected left shoulder disability.  The Board also 
feels that further evidence should be sought regarding any 
limitation or disability resulting from any bony abnormality 
or irritation of the local tissues.

The March 1999 Joint Motion for Remand also reflects the 
opinion that the Board did not properly consider whether the 
veteran's hypertension has resulted in arteriosclerotic 
manifestations such that a rating should be considered 
pursuant to M21-1, Part 6, Chapter 11,  11.18(c)(2) (August 
26, 1996).  The Joint Motion for Remand notes that the 
criteria for evaluation of hypertensive heart disease provide 
that a 30 percent rating is warranted where the condition is 
present "with definite enlargement of the heart, sustained 
diastolic pressure of 100 or more, moderate dyspnea on 
exertion."  38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).  
The March 1999 Joint Motion for Remand further states that 
the Court in interpreting the criteria of Diagnostic Code 
7000 for the evaluation of rheumatic heart disease has held 
that the criteria are disjunctive, as they are separated by 
"or," rather than conjunctive.  Drosky v. Brown, 10 Vet. 
App. 251, 255 (1997).  The Board is uncertain how this Court 
finding bears any relation to the case at hand as there is no 
evidence showing that the veteran has any rheumatic heart 
disease.  The criteria for evaluation of rheumatic heart 
disease discussed in Drosky are clearly disjunctive and are 
explicitly separated by the disjunctive conjunction "or."  
The Board further notes the criteria for evaluation of 
hypertensive heart disease, as recited by the Joint Motion 
for Remand pursuant to Diagnostic Code 7007, were not 
separated by the disjunctive conjunction "or."  38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (1997).

The Board also notes that although the Joint Motion for 
Remand provides those criteria for the evaluation of 
hypertensive heart disease, that the criteria for the 
evaluation of cardiovascular disorders, to include 
hypertensive heart disease, were amended, effective January 
12, 1998, prior to the March 1999 Joint Motion for Remand.  
62 Fed. Reg. 65,219 (Dec. 11, 1997).  However, the Board 
concedes that the Court has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

The Board feels that a VA examination is required in order to 
determine whether the veteran has hypertensive heart disease, 
arteriosclerosis, or arteriosclerotic heart disease such that 
service connection for such a condition may be appropriate.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA joints examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
diagnosis of all left shoulder 
pathology.

c)  The examiner should provide the 
active and passive range of shoulder 
motion for all ranges of motion, as 
measured by goniometer and expressed 
in degrees.

d)  The examiner should state 
whether or not the veteran has any 
ankylosis of the left shoulder.  The 
examiner should also state whether 
or not there is any impairment of 
the humerus with fibrous union of, 
nonunion of (false flail joint), or 
loss of the head of the humerus 
(flail shoulder).

e)  The examiner should provide an 
opinion as to whether or not the 
veteran suffers from limitation of 
motion, excess motion, 
incoordination, fatigability, or 
pain on motion, due to his service-
connected left shoulder disability.  
For each sign listed, the examiner 
should specifically state whether or 
not that sign is shown, and if 
shown, should provide an opinion as 
to the frequency and/or the 
severity, as well as an opinion as 
to the disabling effects of that 
sign.

f)  The examiner should provide an 
opinion as to any disabling effects 
due to any bony abnormality or 
irritation of the local tissues 
resulting from the veteran's left 
shoulder disability.

2.  The RO should schedule the veteran 
for a VA cardiovascular examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide at 
least three measurements of the 
veteran's blood pressure and should 
state whether continuous medication 
is necessary to control his 
hypertension.

c)  The examiner should provide an 
opinion as to whether the veteran 
has hypertensive heart disease or 
arteriosclerotic heart disease, 
arteriosclerosis, or any 
arteriosclerotic manifestations 
related to his hypertension.

d)  The examiner should specifically 
state whether or not the veteran has 
hypertensive heart disease with 
definite enlargement of the heart, 
diastolic hypertension of 100 or 
more, or moderate dyspnea on 
exertion.  For each sign, the 
examiner should specifically state 
whether or not the veteran has that 
sign.  A workload test should also 
be performed, and an evaluation of 
the symptomatology at the varying 
levels of METs should be provided.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  The RO should also 
review the newly submitted medical 
evidence.  It appears that the March 1999 
Joint Motion for Remand has raised a 
claim of entitlement to service 
connection for hypertensive heart 
disease, arteriosclerosis, 
arteriosclerotic heart disease, or some 
arteriosclerotic manifestations of 
hypertension.  The RO should determine 
whether the evidence shows any 
hypertensive heart disease, 
arteriosclerosis, arteriosclerotic heart 
disease, or arteriosclerotic 
manifestation related to hypertension 
such that service connection may be 
established and a rating assigned 
pursuant to M21-1, Part 6, Chapter 11, 
 11.18(c)(2) (August 26, 1996), as 
requested by the Joint Motion for Remand.  
If the decision remains adverse to the 
veteran, in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


